Chief Justice Ewihg
delivered the opinion of the Court.
This is a suit for freedom brought by Allison, a man-of color, against Stephen W. Bates. He claims his freedom under the will of John Bates, deceased; Stephen W. Bates claims him as legatee under the same will. The Circuit Court having decided against his right to freedom, he has appealed to this Court. And as his case depends upon the construction of the will of John Bates, deceased, and involves the freedom of other slaves, to-wit;. Berry, Jane, Clabourn, Theophilus, Cuffey, and Elsey, who have also suits depending for their freedom against-said S. W. Bates, and Wesley, who has a suit depending against John Morris for his freedom, claiming the same under the devise in said will to Wm. E. Walker and wife; it was agreed by the said persons of color and their counsel, and also by said S. W. Bates and Morris, and the agreement spread on the record, in substance, that their cases should await and abide the decision of this Court in the case of Allison against Bates.
John Bates, deceased, after devising a large and valuable estate to his son-in-law, Wm. E. Walker and wife,, introduces in his will the following devise.
“I also give to my said son-in-law and daughter, in addition to the eight negroes formerly given, the following, to-wit: James, Westley, John, Berry, Emely, Bill, Mariah and her child, also, Stephen, Margaret, and Green, to serve them eight years and then to be free, also, little Green absolutely, unless redeemed by Mrs. Todd, and should Hannah, Margaret, and Green desire to stay near *79ray son-in-law, I -desire that he shall let them have a spot •of land to make a support upon.”
“I also give my nephew. S.W.B., J. N. and his wife, B. and his wife, L. D. and his two children, C. and A., A.’s wife and her two children, E. C. T. and B., tt’s. children, J. B. and his wife, to serve eight years and R. 1 set free;” this clause construed to give freedom to all the persons named alter eight years service, except R. who was free thereby, at the death of the testator.
And after devising a large and valuable estate to Stephen W. Bates, he introduces the following clause: “I also give my nephew, S. W. Bates, Joe, Nash and his wife, Berry and his wife, Lewis Davis and his two - children, Cuffee, and Allison, Abraham’s wife and his two children, Elsey, Clabourn, Theophilus, and Betsey, Rhoda’s children, Isaac Butcher and his wife, to serve eight years, and Rhoda I set free.”
It is contended on the one side, that the words, “to serve eight years and then to be free,” in the first clause, applies only to Stephen, Margaret, and Green, and not •to all the persons named in the clause; and that the words “to serve eight years,” in the second clause, applies only to Rhoda’s children, Isaac Butcher and his wife. And on •the other side it is contended, that the words “to serve eight years, and then to be free,” applies to and entitles a-ll the persons named in the first clause preceding those words, to their freedom, after the service of eight years, and that the words “to serve eight years,” in the second •clause, -entitles all the persons named in said clause preceding those words, to their freedom, after the service of eight years.
And with this latter interpretation of the clauses in question we entirely concur. And without stoping to analyse the will or to give the reasons at large which have brought us to this conclusion, suffice it to say, that to give that construction to the will which would confine the service of eight years to the few persons immediately preceding those words, in the two clauses, as contended for by the counsel of Bates, would be a limited and restricted construction, unauthorized by the clauses in question, •or the bearing and tenor of the entire will, and calculated by “sticking in the bark,” to defeat the .benevolent purposes of the testator.
It is, therefore, the opinion of this Court, that Allison, the plaintiff in error, is entitled, under the second clause of'the will above quoted, to his freedom after the service of eight years, and also, that all the persons named in the .agreement to await and abide the. decision in the cause
In the construction of wills, the leading ohject is to ascertain the intention of the testator.
Harlan fy Craddock, B. fy A. Monroe, andLetcher Tilford for appellant; Robertson and Turner for appellee.
of Allison against Bates, are entitled to their freedom after the expiration of eight years service, said eight years to commence running at the death of the testator.
Thejudgment of the Circuit Court is. therefore, reversee and’ cause remanded for further proceedings.